Exhibit 10.14

Atlantic Union Bankshares Corporation

Management Incentive Plan

This document (the “Incentive Document”), together with the Atlantic Union
Bankshares Corporation Incentive Plan Terms and Conditions (“T&C”) which are
incorporated herein by reference, sets forth the Atlantic Union Bankshares
Corporation Management Incentive Plan (collectively, the “Plan”).  The Plan is
offered by Atlantic Union Bankshares Corporation (“Atlantic Union”), its
subsidiary Atlantic Union Bank (the “Bank”), to the undersigned eligible
executive (the “Participant”).

 

 

1.  Eligible Positions; Participation

 

Participation is limited to those executives recommended by the Chief Executive
Officer (the “Plan Sponsor”) and approved by the Committee.  The Committee shall
retain the discretion to include as a Participant any otherwise-eligible
executive hired or promoted after the commencement of a Plan Year.     

 

 

2.Basis of Incentive Compensation Awards

 

The Plan is a cash award plan.  The Participant’s incentive compensation award
under the Plan is based on an incentive target that is approved at the beginning
of the Plan Year by the Committee in its discretion.  The incentive compensation
award is expressed as a percentage of the Participant’s base salary at the end
of the Plan Year, and may be awarded if either or both the Atlantic Union
corporate performance goals (the “Corporate Goals”) and the Participant’s
individual performance goals (the “Individual Goals”) are achieved.    In no
event shall a Participant receive payment under the Plan that exceeds 150% of
the Participant’s base salary as of the end of the Plan Year.

 

 

3.Plan Details

 

The amount of an incentive compensation award that the Participant is entitled
to receive under the Plan is determined based on the Participant’s incentive
target and weighting, achievement of the approved performance goals and taking
into account individual performance specifically attributable to each
participant and reflective of their role and area of responsibility.

 

A.Award Targets and Weightings

 

Each Participant shall be assigned an incentive target, calculated as a
percentage of the Participant’s base salary, which may be awarded if Atlantic
Union and the Participant achieve targeted performance goals. 

 

The incentive compensation award shall be weighted between Corporate Goals and
Individual Goals.  The weightings for the two goal categories shall be
recommended by the Plan Sponsor and approved by the Committee.    Threshold,
target and superior achievement levels for each Corporate Goal will be
recommended by the Plan Sponsor and approved by the Committee.  The payout for
the threshold achievement level will be not less than 10% of the target payout,
and the payout for the superior achievement level will be not more than 150% of
the target payout.   

 

 

 B.Corporate Goals

 

The Corporate Goals for the Plan Year will be recommended by the Plan Sponsor
and approved by the Committee. 

 



Page 1 of 4

 



Atlantic Union Bankshares Corporation

Management Incentive Plan

C.Individual Goals

 

Individual Goals for the Plan Year will be established for the Participant in
conjunction with his or her direct supervisor and approved by the Committee (or
its delegee).

 

D.Determination of Incentive Compensation Award

 

Following the end of the Plan Year, the Committee will review performance
against the Corporate Goals and any Individual Goals established for the
Participant, certify in writing that the applicable performance goals were
satisfied, and determine the amount of the incentive compensation award, if any,
to be paid to each Participant under the Plan.  Notwithstanding any provision of
the Plan to the contrary, in making this determination, the Committee may, in
its discretion, in light of such considerations as it may deem relevant,
increase or decrease an incentive compensation award to which a Participant
would otherwise be entitled by such amount or percentage as the Committee deems
appropriate.    

 

Unless the Committee deems otherwise, an incentive compensation award will not
be earned or paid, regardless of Corporate or Individual performance, if 1) any
regulatory agency issues a formal, written enforcement action, memorandum of
understanding or other negative directive action to Atlantic Union or the Bank
and where the Committee considers it imprudent to provide awards under the Plan,
or 2) if after a review of the Bank’s credit quality measures the Committee
considers it imprudent to provide awards under the Plan. 

 

A sample incentive compensation award calculation is set forth on the attached
Appendix A.

 

 

4.Payment of Awards

 

An incentive compensation award under the Plan will be calculated and paid in
cash on an annual basis.  Payment of any incentive compensation award, less
deferrals and applicable federal, state and local taxes, will be made as soon as
practicable following the end of the Plan Year (the “Payment Date”), but in no
event before certification of the Committee or later than March 15th following
the end of the Plan Year. 

 

 

 

 





Page 2 of 4 

 



Atlantic Union Bankshares Corporation

Management Incentive Plan

 

APPENDIX A

 

Example Incentive Award Calculation

 

The following illustrates a sample incentive compensation award calculation
under the Plan.  This is offered for illustration only and is not a guarantee of
the occurrence or amount of any incentive compensation award to any Participant.

 

 

Picture 1 [ex-10d14g001.jpg]

 

 





Page 3 of 4 

 



Atlantic Union Bankshares Corporation

Management Incentive Plan

 

PARTICIPANT’S ACKNOWLEDGEMENT FORM

I acknowledge that I have read and understand the T&C and the Incentive Document
(collectively, the Plan) described above.  I understand that the Plan is not a
contract and may be revised, amended, or terminated at any time as more fully
set forth above.

 

PARTICIPANT:

 

__________________________

Signature

 

 

__________________________

Print Name

 



__________________________

Date

 

 

 

 

 

 

 

Please read, sign, and return a copy of the Plan to:

 

Head of Total Rewards

Human Resources Department

Interoffice Location: Richmond HQ/11th Floor

 

Page 4 of 4 

 

